Citation Nr: 1807192	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-15 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969 in the United States Air Force. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not manifest during active service or within one year of separation of service, and there is no indication that is causally related to his active service, to include conceded noise exposure.

2.  The Veteran's tinnitus did not manifest during active service and there is no indication that it is causally related to his active service, to include conceded noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss disability, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  See also, Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).

There are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley, 5 Vet. App. at 159.

With regard to lay evidence, medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran asserts that his hearing loss and tinnitus are related to noise exposure during his military service.  The evidence indicates that he worked as a jet engine mechanic during service.  Therefore, noise exposure is conceded.  In addition, the evidence indicates that he has hearing loss that meets the requirements of 38 C.F.R. § 3.385, and a diagnosis of tinnitus.  See July 2011 VA examination.  Therefore, the first and second elements of service connection are met.  

The remaining and dispositive question is whether the Veteran's hearing loss and tinnitus are related to in-service noise exposure.  His service treatment records are unremarkable for any complaints, treatment, or diagnoses related to hearing loss or tinnitus.  At his April 1969 separation examination, audiometric results were normal and he denied having or having had any ear problems or hearing loss.  

A September 2009 VA treatment record indicates that the Veteran complained of difficulty hearing the television and understanding speech in various situations.  He stated that he first noticed his hearing loss over the last few years and noted that he had a history of unprotected military and occupational noise exposure.  He denied experiencing tinnitus.  

The Veteran filed claims for service connection for bilateral hearing loss and tinnitus in April 2011.  In May 2011, he stated that he had skewed hearing and ringing in his ears since service and that he did not seek treatment because he was told there was nothing that could be done and that it would eventually go away.

During a July 2011 VA examination, the Veteran complained of hearing loss and tinnitus.  It was noted that tinnitus was present approximately 85 percent of the time and that the reported onset was a couple of years ago.  The examiner was unable to provide a medical opinion because the Veteran's claims file was not available.

In November 2011, a VA examiner reviewed the claims file and opined that the Veteran's hearing loss and tinnitus were less likely than not related to in-service noise exposure.  The examiner noted that the Veteran's hearing was normal at the time of pre-induction and at separation, that his service records were silent for complaints of hearing loss or tinnitus, and that the Institute of Medicine concluded that based on current knowledge of cochlear physiology, there was no sufficient scientific basis for the existence of delayed-onset hearing loss.  

In March 2012, the Veteran stated that he has had hearing loss and tinnitus since service and was not claiming that there was a delayed onset of these conditions.  He stated that he did not seek treatment because he thought it would go away and did not have medical insurance over the years to pay for the costs.  He stated that he only found out he was eligible for VA healthcare three years previously - in 2009.  

In his April 2014 Substantive Appeal, the Veteran stated that he was never given a hearing test when he separated from service.  He also stated that when he was asked when tinnitus began, he stated that he did not know the exact date, but that he had noises in his ears since active duty.  He also stated that when he denied having tinnitus in September 2009, he did know what tinnitus was at the time.  

Based on the foregoing, the Board finds that the most competent and probative evidence fails to demonstrate that the Veteran's hearing loss and tinnitus manifested during service or that hearing loss manifested within one year of separation from service.  Although the Veteran stated that his hearing was not tested at separation, the records indicate otherwise.  The report of his separation examination clearly shows audiometric results within normal range and he denied experiencing ear problems or hearing loss at that time.  In addition, the first complaints and objective evidence of hearing loss and tinnitus occurred many years after service.  The passage of time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, the November 2011 VA examiner opined that the Veteran's hearing loss and tinnitus were less likely than not related to in-service noise exposure.  The examiner considered and addressed the relevant medical evidence of record.  He noted the normal findings in service, the lack of complaints during service, and cited medical evidence against finding that a delayed-onset of hearing loss or tinnitus had occurred.  For these reasons, the Board finds the VA examiner's opinion significantly probative.  

The Board has also considered the lay evidence of record.  The Veteran is competent to describe what he has personally observed or experienced; however, his statements have been inconsistent and conflict with the contemporaneous medical evidence.  In July 2009, prior to filing his claims for service connection, the Veteran indicated that he had only noticed hearing loss within the last few years.  After filing his claims for service connection, he has indicated that he experienced hearing loss and tinnitus during service and that these conditions progressively worsened since then.  As discussed above, this later assertion conflicts with the contemporaneous medical evidence, which the Board finds more probative than statements made years later.  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009).  Accordingly, entitlement to service connection for bilateral hearing loss and tinnitus is not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.


Service connection for tinnitus is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


